DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed September 22, 2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguments that Patel does not teach at least one substrate core having a first surface and a second surface, since the strain gauges are not formed on a substrate core that is conformably attached to an elongate shaft body since paragraph 0081 states  that “middle shaft 14 provides rigidity to the instrument, connecting the handle 24 or 36 and the tip 18 or 32”,  as noted in the Office Action, paragraph 0081 also describes how the outer shaft ‘floats’ over the middle shaft as well as the outer shaft has an o-ring 38 for attachment to the middle shaft at its distal end. The limitation “conformally attached” is sufficiently broad to encompass this configuration, since the shape of the distal end of the substrate core (14) is shaped to conform to the distal end comprising the o-ring of the elongate shaft for attachment. Additionally, the shape and size of substrate core 14 must be ‘conformally’ shaped and attached to the elongate shaft to be able to fit inside the elongate shaft and be attached at a distal end thereof. The limitation does not further require the structure to be a specific shape or size in relation to the elongate shaft. Applicant has not specifically pointed out how the language of the claims patentably distinguishes them from the 
In response to applicant’s argument that Millar does not disclose the particular structure recited in claim 1 i.e. “at least one substrate core having a first surface and a second surface, and wherein said at least one substrate core is conformally attached to said elongate shaft body….having a second solder mask coated thereon”, it is noted that this limitation is met by the combination of references of Patel in view of Millar and it appears that applicant’s arguments with respect to Millar are dependent on the argument that Millar does not cure the deficiencies of Patel et al as argued above. Applicant’s arguments do not specifically point out how Millar does not provide a teaching for the conductive layers  or is not combinable with the device of Patel or how the language of the claims patentably distinguishes them from the references other than stating that the structures of Patel do not meet the claim limitations. Therefore, since the arguments with respect to Patel are not persuasive, applicant’s arguments with respect to Millar are also not found persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 87 and 94 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 87 recites the limitation “said sensor signals” in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim. The examiner interprets the limitation to be “said sensed signals” to refer to the limitation “sensed signals” in line 10 of claim 1 for examination purposes. 
Claims 94 recites the limitation “wherein said medical instrument of is used” in lines 1-2 of the claim. It is unclear what is meant by ‘medical instrument of” in the claims. The examiner interprets the limitation to be “wherein said medical instrument is used” for examination purposes. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 19, 26, and 90-95 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al (US 20110046637) in view of Millar et al (US 5902248).
Regarding claim 1, Patel et al (hereafter Patel)3 discloses a medical instrument (10, 30) comprising: an elongate shaft body (12) having a proximal end and a distal end; an end effector assembly (20, 34) at said distal end operable by manipulation of actuator mechanism (16, 24, 36)  at said proximal end; at least one substrate core (14) having a first surface and a second surface (see image below), and wherein said at least one substrate is conformally attached to said elongated shaft body (figure 1B, paragraph 0081, middle shaft is attached within the elongate shaft, wherein the body and distal end of 14 is conformed to the distal end of the elongate shaft body 12 to allow attachment therein), at least one sensing element (70A, 70B, 74A, 72A, 94, paragraphs 0088-0098), and an electronics module coupled to said at least one sensing element  (paragraph 0033), said electronics module located adjacent to said proximal end (paragraph 0033), and wherein said at least one sensing element relays said sensed signals from said at least one sensing element to said electronics module (paragraph 0033-0034). Patel further disclose a first solder mask and a second solder mask (biocompatible film, paragraph 

    PNG
    media_image1.png
    431
    703
    media_image1.png
    Greyscale

However, Millar et al (hereafter Millar) teaches it was known in the art at the time of the invention for catheter tip pressure transducers to comprise a conductive layer (206, semiconductor material, C:3, L:64-65) to provide electrical signals representative of the pressure sensed by the strain gauge to pads that may be connected to an external device. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the at least one sensing element (70A, 70B, 74A, 72A, 94) of Patel comprise a conductive layer of material, as taught as known in the art as a material used in pressure sensors at the time of the invention by Millar, in order to provide electrical signals representative of the pressure sensed by the strain gauge to pads that may be connected to an external device, wherein each of the at least one sensors 70A, 70B would comprise a 
Regarding claim 2, Patel in view of Millar teaches all of the limitations set forth in claim 1, wherein Millar further teaches that a biocompatible film for protecting the strain gauges can be a low friction, non-conductive layer (222, C:6, L:35-44)) which is adhered to first conductive layer via an adhesive to surround edges of said substrate core, second conductive layer and second solder mask (epoxy resin, C:6, L:20-29 or RTV silicone rubber, C:8, L:5-10). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the biocompatible film disclosed by Patel to be a low friction, non-conductive layer adhered to the first conductive layer via adhesive to surround edges of said substrate core, second conductive layer and second solder mask, as taught by Millar, since it has been held that selecting a known material on the basis of its suitability for the intended use is held to be within the general skill of a worker in the art. 
Regarding claim 3, Patel in view of Millar teaches all of the limitations set forth in claim 1, wherein Millar further discloses it was known in the art at the time of the invention to make the shafts of the elongated medical instruments out of a tubular metal casing (C:4, L:35-45). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the at least one substrate core out of metal such that it comprises an intermediate conductive layer, since it has been held that selecting a known material on the basis of its suitability for the intended use is held to be within the general skill of a worker in the art.   

Regarding claim 26, Patel in view of Millar teaches all of the limitations set forth in claim 19, wherein said at least one sensing element comprises at least one of a radio frequency antenna, force sensor, accelerometer, gyroscope, magnetometers, piezoelectric sensor, ultrasonic sensor, capacitive sensor, Braggs diffraction grating, thermometer, or any array thereof, or a combination thereof (strain gauge, paragraph 0088).
Regarding claim 90, Patel in view of Millar teaches all of the limitations set forth in claim 1, wherein said at least one sensing element is placed on said end effector assembly (paragraph 0099, 0102 sensor at the tip).
Regarding claim 91, Patel in view of Millar teaches all of the limitations set forth in claim 1, wherein said at least one sensing element is placed on said actuator mechanism (paragraph 0103, internal sensor within inner shaft).
Regarding claim 92, Patel in view of Millar teaches all of the limitations set forth in claim 1, wherein said at least one sensing element is placed on pull rods and/or cables associated with said actuator mechanism (actuator is 16, which is a pull rod; paragraph 0103, 0104) .
Regarding claim 93, Patel in view of Millar teaches all of the limitations set forth in claim 1, wherein said at least one sensing element is associated with at least one of galvanic sensing, impedance spectroscopy, image sensing, photoplethysmogram (PPG), blood flow, pulse transit time (PTT), ballistocardiogram (BCG), electromyography (EMG), electrocardiography (ECG or EKG), and electroencephalogram (EEG) (image sensing, paragraph 0104).

Regarding claim 95, Patel in view of Millar teaches all of the limitations set forth in claim 1, wherein said medical instrument is used with a port in a body (paragraph 0092, 3the device shown in the figures can be used with an arbitrary port in a body in a surgical procedure).
Claims 11 and 88 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al (US 20110046637) in view of Millar et al (US 5902248), as applied to claim 1 above, and further in view of Johnson et al (US 20070078459).
Regarding claims 11 and 88, Patel in view of Millar discloses all of the limitations set forth in claim 1, but does not specifically disclose that at least one substrate core and said elongate shaft body is flexible. Johnson et al (hereafter Johnson) teaches endoscopic forceps, where it was known in the art at the time of the invention to make the shaft at least partially flexible (paragraph 0027). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make at least one of the substrate core or the elongate shaft body flexible or semi-flexible, as taught as well known in the art at the time of the invention by Johnson, in order to navigate the device to a surgical site. 
Allowable Subject Matter
Claim 4, 5, 6, 16, and 86, 87, 89 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record teaches all of the limitations set forth in claims 1 and 3 (see above rejections), however, there is no suggestion, teaching or motivation found in the prior art to specifically modify the device of Patel in view of Millar as described above such that the intermediate conductive layer relays said sensed signal, and said first conductive layer and second conductive layer are grounded, that the at least one substrate core comprises a sheet of grounded ferromagnetic metal, or that the at least one substrate core is composed of folds and cuts and materials that exceed the effective elastic limit of the elongated shaft body. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221.  The examiner can normally be reached on Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH T DANG/Primary Examiner, Art Unit 3771